Mr. Justice Thompson delivered the opinion of the court. 2. Judgment, § 296*—jurisdiction to vacate judgment after appeal bond filed and approved. Where a judgment had been rendered for plaintiff in an action against a railroad company for a penalty for discrimination in freight rates, held that the trial court after an appeal bond had been filed and approved had jurisdiction during the term to vacate the judgment and order for the appeal for the purpose of granting plaintiff’s leave to make proof of the value of attorney’s fees, where such matter was overlooked when the judgment was rendered. 3. Judgments, § 296*—effect of order vacating judgment after appeal bond has been filed and approved. An order of court during the term vacating a judgment and order for an appeal after an appeal bond has been filed and approved for the purpose of permitting plaintiff to make proof of the value of attorney’s fees so as to be taxed as costs, terminates the appeal unless a new appeal bond is filed within the time limited by the court.